Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March11, 2016, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of BancFirst Corporation on Form 10-K for the year ended December31, 2015. We hereby consent to the incorporation by reference of said reports in the Registration Statements of BancFirst Corporation on Forms S-8 (File No.333-201524, effective January15, 2015 and File No.333-175914, effective July29, 2011; File No. 333-119622, effective October 8, 2004; File No. 333-31886, effective March 7, 2000; and File No. 333-65129, effective September 30, 1998). /s/ BKD, LLP Oklahoma City, Oklahoma
